Name: Commission Regulation (EC) No 284/94 of 8 February 1994 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must for the 1993/94 wine year
 Type: Regulation
 Subject Matter: economic policy;  civil law;  beverages and sugar;  foodstuff;  distributive trades;  plant product
 Date Published: nan

 No L 37/26 Official Journal of the European Communities 9. 2. 94 COMMISSION REGULATION (EC) No 284/94 of 8 February 1994 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must for the 1993/94 wine year export of these products this same possibility should apply ; Whereas wine of particular characteristics is being produced in Spain and Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 During the period 22 December 1993 to 15 February 1994 long-term private storage contracts may be concluded, in accordance with the provisions of Regula ­ tion (EEC) No 1 059/83, for :  table wine, provided that the conditions of Article 6 of that Regulation are met, and  grape must, concentrated grape must and rectified concentrated grape must. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 and 257 thereof, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Article 32 (5) thereof, Whereas the quantities of table wine available for the 1993/94 wine year at the beginning of the wine year exceed by more than four months' supply those normally used up over the year ; whereas the conditions for author ­ ization of long-term storage contracts of Regulation (EEC) No 822/87 are therefore met ; Whereas the data available indicate the existence of surpluses of all types of table wine and of table wines which stand in a close economic relationship with those types of table wine ; whereas the possibility of concluding long-term storage contracts for those types of table wine should therefore be provided for ; whereas by the same taken that possibility must be opened for grape must, concentrated grape must and rectified concentrated grape must ; Whereas, given the delay in publishing the measure in the Official Journal of the European Communities, it must be made possible to grant the aid retroactively under certain conditions and to waive the deadline for signing the contracts to permit the competent authorities to take the administrative measures and conduct the checks necessary ; Whereas the market for must and concentrated must for grape juice production is expanding and to promote uses of vine products other than winemaking permission should be granted for must and concentrated grape must placed under a storage contract covered by Commission Regulation (EEC) No 1059/83 (3), as last amended by Regulation (EEC) No 2192/93 (4), that is intended for grape juice production to be sold from the fifth month of the contract onwards on simple notification by the producer to the intervention agency ; whereas to promote Article 2 The minimum quality conditions that must be met by table wines which may be covered by a storage contract shall be as set out in the Annex. Article 3 1 . Producers who, within the limits laid down in the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1059/83, wish to conclude a long-term storage contracts for table wine shall , when submitting applica ­ tions to conclude contracts, advise the intervention agency of the total quantity of table wine they have produced during the current wine year. To that end producers shall submit a copy of the produc ­ tion declarations) drawn up pursuant to Article 2 of Commission Regulation (EEC) No 3929/87 (^ 2. Contracts shall be considered to have been concluded prior to the entry into force of this Regulation with a view to entitlement to the aid retroactively where the producer concerned proves to the satisfaction of the(') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 39 . 0 OJ No L 116, 30. 4. 1983, p. 77. 0 OJ No L 196, 5. 8 . 1993, p. 19 . 0 OJ No L 369, 29. 12. 1987, p. 59. 9 . 2. 94 Official Journal of the European Communities No L 37/27 competent authority that the product covered by the contract was part of stocks actually available at the date shown in the applications. The competent intervention agency shall conclude the contract by 15 March 1994 at the latest. concentrated grape must in question for exportation or for production of grape juice . 2 . In such cases producers shall inform the interven ­ tion agency in accordance with of Article la of Regula ­ tion (EEC) No 1059/83 . The intervention agency shall ensure that the product is used for the final use declared. Article 4 1 . For the 1993/94 wine year, producers who have not applied for an advance pursuant to Article 14 (2) of Regu ­ lation (EEC) No 1059/83 may, from the first day of the fifth month of storage onwards, sell the grape must or Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX MINIMUM QUALITY CONDITIONS FOR TABLE WINES 10,5 % vol ; 5 grams per litre and 4 grams per litre for table wines produced in Spain and Portugal ; 9 milliequivalents per litre ; 155 milligrams per litre . I. White wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphur dioxide content : II . Red wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphur dioxide content : 10,5 % vol ; 5 grams per litre and 4 grams per litre for table wines produced in Spain and Portugal ; 1 1 milliequivalents per litre ; 115 milligrams per litre . Rose wines must comply with the conditions laid down above for red wines except as regards their sulphur dioxide content to which the same maximums as those fixed for white wines apply. Conditions (a) and (d) do not apply to table wines of types R III, A II and A III .